        EXHIBIT 1




Case 1:21-cv-00009 Document 30-1 Filed 03/13/21 Page 1 of 26
1    VANESSA L. WILLIAMS, ESQ.
     LAW OFFICE OF VANESSA L. WILLIAMS, P.C.
2    414 WEST SOLEDAD AVENUE
     GCIC BLDG., SUITE 500
     HAGÅTÑA, GUAM 96910
3    TELEPHONE: 477-1389
     EMAIL: vlw@vlwilliamslaw.com
4
     ALEXA KOLBI-MOLINAS*
5    MEAGAN BURROWS*
     RACHEL REEVES*
6
     AMERICAN CIVIL LIBERTIES UNION FOUNDATION
     125 BROAD STREET, 18TH FLOOR
     NEW YORK, NY 10004
7    TEL: (212) 549-2633
     EMAIL: akolbi-molinas@aclu.org
8
     * ADMITTED PRO HAC VICE
9
     Attorneys for Plaintiffs
10                                     IN THE DISTRICT COURT OF GUAM
11   SHANDHINI RAIDOO, et al.,                              )   CIVIL CASE NO. 21-00009
                                                            )
12                                                          )
                             Plaintiffs,                    )
                                                            )   REBUTTAL DECLARATION OF
13
                                 vs.                        )   JEFFREY R. HUNTSINGER, PH.D., IN
                                                            )   SUPPORT OF PLAINTIFFS’ MOTION
14
     LEEVIN TAITANO CAMACHO, et al.,                        )   FOR A PRELIMINARY INJUNCTION
                                                            )
15                                                          )
                           Defendants.                      )
16                                                          )

17            I, Jeffrey R. Huntsinger, Ph.D., pursuant to 28 U.S.C. § 1746, declare under penalty

18   of perjury that the following is true and correct:

19            1.        I am an associate professor in Social Psychology at Loyola University Chicago.

20            2.        In 2007, I received my Ph.D. in Psychology from the University of Virginia, and

21   have since taught at Loyola University Chicago. I was promoted to Associate Professor with

22   tenure in 2018.

23            3.        I have authored or co-authored dozens of peer-reviewed articles on social

24   psychology, which is the study of how the real or imagined presence of other people influence



     Raidoo v. Camacho
     Rebuttal Declaration of Jeffrey R. Huntsinger, Ph.D.                                      Page 1 of 9

                   Case 1:21-cv-00009 Document 30-1 Filed 03/13/21 Page 2 of 26
1    our thoughts, feelings, and behavior. I also regularly review articles for peer-reviewed journals

2    including the Journal of Personality and Social Psychology, Psychological Science, Journal of

3    Experimental Psychology: General, Emotion, Journal of Experimental Social Psychology,

4    Cognition & Emotion, and Journal of Behavioral Decision Making. I am currently Associate

5    Editor of the American Psychological Association journal, Emotion.

6             4.        I have presented on topics related to psychology and social psychology, such as

7    cognition, emotion, and decision making, at many symposia and conferences, including the

8    Annual Convention of the Association for Psychological Science, the Society for Personality and

9    Social Psychology Annual Conference, the bi-annual meeting for the Society for the

10   Psychological Study of Social Issues, the Midwestern Psychological Association, the Annual

11   Meeting of the Society of Experimental Social Psychology, the Annual Meeting of the Society

12   for the Study of Motivation, and the Society for the Psychological Study of Social Issues Bi-

13   annual Conference. I have also been invited to speak at numerous academic institutions on topics

14   in this field.

15            5.        At Loyola University Chicago I teach both undergraduate- and graduate-level

16   courses in subjects such as social psychology, judgment and decision making, emotion and

17   cognition, psychology of gender, and research methods.

18            6.        My education, training, responsibilities, and publications are set forth in greater

19   detail in my curriculum vitae, a true and correct copy of which is attached as Exhibit A.

20            7.        I submit this declaration in support of Plaintiffs’ motion for a preliminary

21   injunction, to respond to certain assertions that I understand Defendants have made regarding the

22   relative impact of information conveyed in person as compared to via synchronous audio-video

23   communication, such as live face-to-face video-conferencing. The opinions set forth below are

24   based on my education, training, and teaching experience as a psychologist; familiarity with the



     Raidoo v. Camacho
     Rebuttal Declaration of Jeffrey R. Huntsinger, Ph.D.                                         Page 2 of 9

                   Case 1:21-cv-00009 Document 30-1 Filed 03/13/21 Page 3 of 26
1    relevant scientific research and literature, including but not limited to research and literature on

2    interpersonal communication, telemedicine, and teletherapy; attendance at professional

3    conferences; and conversations with other social psychologists, as well as with therapists and

4    clinical psychologists. The fact that I do not respond to other statements made or positions taken

5    by Defendants does not signal my agreement with those statements or positions.

6             8.        I understand that Defendants have argued that communication of information via

7    a synchronous audio-video medium is inferior to in-person communications because it does not

8    permit the speaker to convey information with “the same degree of profundity” as in-person

9    communication and does not have the “same capability for impact” upon the listener as in-person

10   communication. As explained below, it is my expert opinion that these statements are incorrect

11   and incompatible with existing theory and evidence. It is my expert opinion that engagement in

12   interpersonal communication—including for purposes of providing information and

13   counseling—via a synchronous audio-video medium can be just as effective, impactful, powerful,

14   and rich as engagement in that same communication in person. Put another way, it is my expert

15   opinion that in-person communication is not inherently more effective, impactful, powerful, or

16   rich than communication through a synchronous audio-video medium.

17            9.        Human communication involves the transmission of information between two or

18   more individuals.1 In its simplest form, a person produces speech and another person interprets

19   such speech. When communicating with others, information is transmitted via verbal and

20   nonverbal channels. People attend to both verbal and nonverbal cues. While communicating with

21   others, we engage in perspective taking (i.e., taking the attitude or perspective of another), and

22   attempt to develop mutual understanding or shared reality.

23
              1
                The information summarized below is based on seminal texts in the field on human communication. See,
24   e.g., Krauss, R. M., & Fussell, S. R. (1996). Social psychological models of interpersonal communication. Social
     psychology: Handbook of basic principles, 655-701; Krauss, R. M. (2002). The psychology of verbal communication.
     International Encyclopaedia of the Social and Behavioral Sciences. London: Elsevier, 16161-16165.

     Raidoo v. Camacho
     Rebuttal Declaration of Jeffrey R. Huntsinger, Ph.D.                                                  Page 3 of 9

                   Case 1:21-cv-00009 Document 30-1 Filed 03/13/21 Page 4 of 26
1              10.      We communicate our emotional state via a combination of words, facial

2    expressions, and tone of voice. Different communicative acts convey information in different

3    ways. When embarrassed, one person may communicate this to others by saying, “I am terribly

4    embarrassed,” while another person may communicate this by blushing noticeably but saying

5    nothing at all. These signals of embarrassment are quite different, but they convey the same

6    information to another person.

7              11.      We can also use words, facial expressions, and timbre of voice to set a particular

8    tone for our communications. For example, we may use a more somber voice and preface what

9    we say with “this is information you should consider carefully” if we want to set a serious tone,

10   or speak loudly and smile often if we want to set an informal tone.

11             12.      None of the central characteristics and foundations of communication discussed

12   above is unique to in-person communication. Indeed, they all are equally present in

13   communication via synchronous audio-video technology.

14             13.      As research and scientific studies on telemedicine and teletherapy demonstrate, we

15   can hear the words of another person, and the tone with which those words are conveyed, over

16   synchronous audio-video channels, just as when conveyed in person. We can also see the subtle

17   and not-so subtle nonverbal behaviors of other people—like head nods and facial expressions—

18   over synchronous audio-video channels, like we can when in the physical presence of those

19   people.

20             14.      In this way, then, communication via a synchronous audio-video medium can be

21   just as verbally and nonverbally rich in information and impact as in-person communication, as

22   all of the cues we naturally and readily rely on to successfully converse with others are also

23   available over a synchronous audio-video medium.

24             15.      The literature also demonstrates that physical presence in and of itself does not



     Raidoo v. Camacho
     Rebuttal Declaration of Jeffrey R. Huntsinger, Ph.D.                                        Page 4 of 9

                     Case 1:21-cv-00009 Document 30-1 Filed 03/13/21 Page 5 of 26
1    make our utterances more powerful, impactful or effective. Quite the opposite, the evidence

2    shows that communications gain their power, impact, and effectiveness through what is said, how

3    it is said (e.g., tone), via the nonverbal behaviors that accompany speech (e.g., hand gestures or

4    talking with crossed arms), and through development of mutual understanding and sense of being

5    with another person.2 None of these constitutive elements of the communicative process depends

6    on the speaker and listener sharing the same physical space. Rather, because these elements are

7    shaped largely by the participants in the conversation, and can easily be created during

8    conversations conducted via a synchronous audio-video medium, individuals are able to engage

9    in a similarly rich communicative process through face-to-face video conference as they would

10   in person.3

11            16.         The use of telemedicine and digital technologies (i.e., a synchronous audio-video

12   medium, like Zoom’s live face-to-face video-conference platform) to provide therapy (or

13   “teletherapy”) provides a perfect example of how communication via synchronous audio-video

14   can be just as powerful and impactful as in-person communication, and can create social presence

15   and mutual understanding equivalent to that found for in-person communications.

16            17.         Successful therapy entails formation of a therapeutic alliance.4 This alliance

17   enables the disclosure of profound and important information (e.g., experience of past abuse and

18   trauma), and requires mutual understandings and feelings of social presence to be effective.

19
              2
              See, e.g., Krauss, R. M., & Fussell, S. R. (1996). Social psychological models of interpersonal
20   communication. Social psychology: Handbook of basic principles, 655-701.

21          Krauss, R. M., & Fussell, S. R. (1990). Mutual knowledge and communicative effectiveness. Intellectual
     teamwork: Social and technological foundations of cooperative work, 111-146.
22
               Walther, J. B. (1996). Computer-mediated communication: Impersonal, interpersonal, and hyperpersonal
23   interaction. Communication research, 23(1), 3-43.
              3
                  See, e.g., id.
24
              4
               Ackerman, S. J., & Hilsenroth, M. J. (2003). A review of therapist characteristics and techniques positively
     impacting the therapeutic alliance. Clinical psychology review, 23(1), 1-33.

     Raidoo v. Camacho
     Rebuttal Declaration of Jeffrey R. Huntsinger, Ph.D.                                                      Page 5 of 9

                    Case 1:21-cv-00009 Document 30-1 Filed 03/13/21 Page 6 of 26
1             18.       Research consistently demonstrates that tele-therapeutic treatment for a variety of

2    issues and disorders provides clinical outcomes indistinguishable from in-person therapy, and that

3    patients are equally satisfied with teletherapy.5 Teletherapy has been successfully employed in a

4    variety of therapeutic formats (e.g., Cognitive Behavioral Therapy, exposure therapies), has

5    served patients from diverse backgrounds, and is consistently associated with high patient

6    satisfaction and equivalent clinical outcomes to traditional in-person therapy.6 A large body of

7    evidence, then, indicates that being physically present with a patient is not essential to generating

8    positive therapeutic outcomes. Indeed, the current pandemic has accelerated the rise of

9    teletherapy, and now more patients than ever are receiving treatment remotely.7

10
              5
                 See, e.g., Dent, L., Peters, A., Kerr, P. L., Mochari-Greenberger, H., & Pande, R. L. (2018). Using
11   telehealth to implement cognitive-behavioral therapy. Psychiatric services, 69(4), 370-373.

            Backhaus, A., Agha, Z., Maglione, M. L., Repp, A., Ross, B., Zuest, D., ... & Thorp, S. R. (2012).
12
     Videoconferencing psychotherapy: a systematic review. Psychological services, 9(2), 111.

13           Osenbach, J. E., O'Brien, K. M., Mishkind, M., & Smolenski, D. J. (2013). Synchronous telehealth
     technologies in psychotherapy for depression: A meta‐analysis. Depression and Anxiety, 30(11), 1058-1067.
14
             Gros, D. F., Morland, L. A., Greene, C. J., Acierno, R., Strachan, M., Egede, L. E., ... & Frueh, B. C. (2013).
15   Delivery of evidence-based psychotherapy via video telehealth. Journal of Psychopathology and Behavioral
     Assessment, 35(4), 506-521.
16            Yuen, E. K., Gros, D. F., Price, M., Zeigler, S., Tuerk, P. W., Foa, E. B., & Acierno, R. (2015). Randomized
     controlled trial of home‐based telehealth versus in‐person prolonged exposure for combat‐related PTSD in veterans:
17   Preliminary results. Journal of Clinical Psychology, 71(6), 500-512.

18           Batastini, A. B., Paprzycki, P., Jones, A. C., & MacLean, N. (2020). Are videoconferenced mental and
     behavioral health services just as good as in-person? A meta-analysis of a fast-growing practice. Clinical Psychology
19   Review, 101944.

              Barak, A., Hen, L., Boniel-Nissim, M., & Shapira, N. A. (2008). A comprehensive review and a meta-
20   analysis of the effectiveness of internet-based psychotherapeutic interventions. Journal of Technology in Human
     services, 26(2-4), 109-160.
21
              Simpson, S. G., & Reid, C. L. (2014). Therapeutic alliance in videoconferencing psychotherapy: A review.
22   Australian Journal of Rural Health, 22(6), 280-299.
              6
23            See, e.g., Backhaus, A., Agha, Z., Maglione, M. L., Repp, A., Ross, B., Zuest, D., ... & Thorp, S. R. (2012).
     Videoconferencing psychotherapy: a systematic review. Psychological services, 9(2), 111.
24            7
                Greenbaum, Z. (2020). How well is telepsychology working? American Psychological Association’s
     Monitor on Psychology, 51(5), 46. Retrieved March 10, 2021, from https://www.apa.org/monitor/2020/07/cover-
     telepsychology.

     Raidoo v. Camacho
     Rebuttal Declaration of Jeffrey R. Huntsinger, Ph.D.                                                        Page 6 of 9

                    Case 1:21-cv-00009 Document 30-1 Filed 03/13/21 Page 7 of 26
1             19.       Moreover, use of a synchronous audio-video medium, like a face-to-face video

2    conference, to deliver information or provide counseling or therapy may in fact enhance the

3    communicative process.

4             20.       I understand that the plaintiffs in this case provide medication abortion via

5    telemedicine through a service called TelAbortion, which includes obtaining informed consent

6    through telemedicine, and have provided this service to patients in Hawai’i for years. Based on

7    my review of their declarations, and other accounts of this service that support their testimony,8

8    it is my opinion that the provision of information and counseling via telemedicine prior to a

9    medication abortion has several features that research and evidence indicate can create the trust

10   and mutual understanding that is essential to a successful communicative engagement.

11            21.       For example, the plaintiffs describe how the ability to talk to a patient and actually

12   see her while she is comfortable in her own home, with children nearby or playing in the

13   background, can provide insights into a patient’s life that are unavailable when the patient is

14   sitting alone in a doctor’s office or examination room. Providers of teletherapy have noted similar

15   advantages when providing counseling via telemedicine.9 These sorts of insights can facilitate a

16   deeper connection with the patient and enhance the sense of trust and mutual understanding

17   between physician and patient, which in turn enhances the quality of the communication.

18

19
             See also Chiu, A. (2020, November 17). Teletherapy is helping Americans get through the pandemic. What
     happens afterward? Retrieved March 10, 2021, from https://www.washingtonpost.com/lifestyle/wellness/telehealth-
20   teletherapy-mental-health-covid/2020/11/12/fdda8776-242c-11eb-952e-0c475972cfc0_story.html.

21            8
               Belluck, P. (2020, April 28). Abortion by telemedicine: A growing option as access to clinics wanes.
     Retrieved March 10, 2021, from https://www.nytimes.com/2020/04/28/health/telabortion-abortion-
22   telemedicine.html.

23            9
               See, e.g., Chiu, A. (2020, November 17). Teletherapy is helping Americans get through the pandemic.
     What happens afterward? Retrieved March 10, 2021, from
24   https://www.washingtonpost.com/lifestyle/wellness/telehealth-teletherapy-mental-health-
     covid/2020/11/12/fdda8776-242c-11eb-952e-0c475972cfc0_story.html.


     Raidoo v. Camacho
     Rebuttal Declaration of Jeffrey R. Huntsinger, Ph.D.                                                    Page 7 of 9

                    Case 1:21-cv-00009 Document 30-1 Filed 03/13/21 Page 8 of 26
1             22.       It is reasonable to infer that a patient may feel less anxious and more at ease being

2    in their own home, as opposed to in a doctor’s office or examination room, which may make them

3    more trusting and open during the informed consent process. The same goes for the flexibility

4    that telemedicine allows: For example, as I understand it, by using telemedicine the plaintiffs in

5    this case are able to accommodate patients outside of regular office hours, which means that

6    patients may not have to deal with the added stress of taking time off of work, losing wages, or

7    finding childcare. By removing those additional stressors, telemedicine patients may be more

8    relaxed and thus better able to engage in the informed consent conversation.

9             23.       All told, these unique attributes of telemedicine may make it easier for the

10   plaintiffs to convey important information about the abortion to the patient in a relevant and

11   personalized way, and for the patient to receive and process this information in a considered,

12   thoughtful, and engaged way.

13            24.       In summary, the evidence shows that engagement in interpersonal communication,

14   including for purposes of providing information or counseling, via live face-to-face video

15   conference is comparable to, and may even have some benefits over, in-person communication

16   in terms of impact, outcomes, and experience. As explained above, communication via

17   synchronous audio-video technology has the capacity to enhance the power, impact, and

18   effectiveness of the communicative experience by ensuring that parties to the communication are

19   in a setting where they feel comfortable, safe, and secure to engage in the communication, and by

20   providing a visual window into that setting that could bolster the development of mutual

21   understanding and shared connection.

22

23

24




     Raidoo v. Camacho
     Rebuttal Declaration of Jeffrey R. Huntsinger, Ph.D.                                           Page 8 of 9

                    Case 1:21-cv-00009 Document 30-1 Filed 03/13/21 Page 9 of 26
1             I declare under penalty of perjury that the foregoing is true and correct.

2

3             Executed this 12th of March, 2021.

4

5
                                                            ________________________________________
6

7                                                           JEFFREY R. HUNTSINGER, Ph.D.

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24




     Raidoo v. Camacho
     Rebuttal Declaration of Jeffrey R. Huntsinger, Ph.D.                                     Page 9 of 9

                  Case 1:21-cv-00009 Document 30-1 Filed 03/13/21 Page 10 of 26
         EXHIBIT A




Case 1:21-cv-00009 Document 30-1 Filed 03/13/21 Page 11 of 26
                                                                              Jeffrey R. Huntsinger   1



                             JEFFREY R. HUNTSINGER
                      Department of Psychology | Loyola University Chicago
                       Email: jhuntsinger@luc.edu | Phone: 773.508.3073
                      Web: http://jeffreyhuntsinger.weebly.com/index.html
EDUCATION

2007 Ph.D., Social Psychology, University of Virginia, Charlottesville, VA

2003 M.A., Social Psychology, University of Virginia, Charlottesville, VA

1999 B.A., Psychology, The Pennsylvania State University, State College, PA
     -Highest Honors, graduated in top 2% of class

ACADEMIC APPOINTMENTS

2018-         Associate Professor, Loyola University Chicago

2012-2018     Assistant Professor, Loyola University Chicago

2009-2012     Full-time Lecturer, Loyola University Chicago

2007-2008     Lecturer, Loyola University Chicago

HONORS AND AWARDS

2014 Elected Fellow, the Society of Experimental Social Psychology

2013 Recipient of the Langerbeck Award for Undergraduate Research Mentoring

2011 Nominated for the Sujack Award for Teaching Excellence in the College of Arts and Sciences,
Loyola University Chicago

PUBLICATIONS

                           Citation Count (h-index = 22, i10-index = 29)

The papers below have been cited 3778 times as of September 15, 2020 (Google Scholar)

Note: * Indicates graduate student co-author.




            Case 1:21-cv-00009 Document 30-1 Filed 03/13/21 Page 12 of 26
                                                                                    Jeffrey R. Huntsinger    2

Journal Articles

Yoon, Y-J., Larson, J., & Huntsinger, J. R. (in press). The Flexible Impact of Member Affect in Groups
       Performing Complex Decision-Making Tasks. Group Processes & Intergroup Relations

Tierney, W., Hardy, J. H., III., Ebersole, C., Leavitt, K., Viaganola, D., Clemente, E., Gordon, M.,
       Dreber, A.A., Johannesson, M., Pfeiffer, T., & Uhlmann, E. L. (in press). Creative destruction
       in science. Organizational Behavior and Human Decision Processes. [Member of forecasting
       collaboration].

Tierney, W., Hardy, J. H., III., Ebersole, C., Viganola, D., Clemente, E., Gordon, M., Hoogeveen, S.,
       Haaf, J., Dreber, A.A., Johannesson, M., Pfeiffer, T., Chapman, H., Gantman, A., Vanaman,
       M., DeMarree, K., Igou, E., Wylie, J., Storbeck J., Andreychik, M.R., McPhetres, J., Vaughn,
       L.A., Culture and Work Forecasting Collaboration, & Uhlmann, E. L. (in press). A creative
       destruction approach to replication: Implicit work and sex morality across cultures. Journal
       of Experimental Social Psychology. [Member of forecasting collaboration].

Huntsinger, J. R., & Raoul, A. (2019). On the affective origins of the industrial revolution.
       Behavioral and Brain Sciences, 42, e203.

Amin, A. B., Bednarczyk, R., Ray, C., Melchiori, K., Graham, J., Huntsinger, J. R., & Omer, S. (2018).
       Associations of moral foundations with vaccine hesitancy. Annals of Behavioral Medicine,
       52, S451-S451.

Klein, R. A., Vianello, M., Hasselman, F., Adams, B. G., Adams, R. B., Alper, S., Aveyard, M., Axt, J.
        R., Bahník, Š., Batra, R., Berkics, M., Bernstein, M. J., Berry, D., Bialobrzeska, O., Binan, E.,
        Bocian, K., Brandt, M. J., Busching, R., Rédei, A. C., Cai, H., Cambier, F., Cantarero, K.,
        Carmichael, C. L., Ceric, F., Cicero, D. C., Chandler, J., Chatard, A., Chen, E. E., Chang, J-H.,
        Cheong, W., Coen, S., Coleman, J. A., Collisson, B., Conway, M. G., Corker, K. S., Curran, P.
        G., Cushman, F., Dagon, Z. K., Dalgar, I., Dalla Rosa, A., Davis, W. E., de Bruijn, M., De
        Schutter, L., Devos, T., Doğulu, C., Dozo, N., Dukes, K. N., Dunham, Y., Durrheim, K.,
        Ebersole, C. R., Edlund, J. E., English, A. S., Eller, A., Finck, C., Frankowska, N., Freyre, M-Á,
        Friedman, M., Galliani, E. M., Gandi, J. C., Ghoshal, T., Giessner, S. R., Gill, T., Gnambs, T.,
        Gómez, Á., González, R., Graham, J., Grahe, J. E., Grahek, I., Green, E. G. T., Hai, K., Haigh,
        M., Haines, E. L., Hall, M. P., Heffernan, M. E., Hicks, J. A., Houdek, P., Huntsinger, J. R.,
        Huynh, H. P., IJzerman, H., Inbar, Y., Innes-Ker, Å. H., Jiménez-Leal, W., John, M-S., Joy-
        Gaba, J. A., Kende, A., Kamiloğlu, R. G., Kappes, H. B., Karabati, S., Karick, H., Keller, V. N.,
        Kervyn, N., Knežević, G., Kovacs, C., Krueger, L. E., Kurapov, G., Kurtz, J., Lakens, D.,
        Lazarević, L. B., Levitan, C. A., Lins, S., Lipsey, S., Losee, J., Maassen, E., Maitner, A. T.,
        Malingumu, W., Mallett, R. K., Marotta, S. A., Međedović, J., Mena Pacheco, F., Milfont, T.
        L., Morris, W. L., Murphy, S., Myachykov, A., Neave, N., Neijenhuijs, K., Nelson, A. J., Neto,
        F., Nichols, A. L., Ocampo, A., O’Donnell, S. L., Ong, E., Osowiecka, M., Orosz, G., Packard,
        G., Pérez-Sánchez, R., Petrović, B., Pilati, R., Pinter, B., Podesta, L., Pogge, G., Pollmann, M.
        M. H., Rutchick, A. M., Saeri, A., Saavedra, P., Salomon, E., Schmidt, K., Schönbrodt, F. D.,
        Sekerdej, M. B., Sirlopú, D., Skorinko, J. L. M., Smith, M. A., Smith-Castro, V., Smolders, K.,



            Case 1:21-cv-00009 Document 30-1 Filed 03/13/21 Page 13 of 26
                                                                                     Jeffrey R. Huntsinger   3

        Sobkow, A., Sowden, W., Srivastava, M., Sundfelt, O. K., Spachtholz, P., Steiner, T. G.,
        Stouten, J., Street, C. N. H., Szeto, S., Szumowska, E., Tang, A., Tanzer, N., Tear, M.,
        Thomae, M., Traczyk, J., Torres, D., Theriault, J., Tybur, J. M., Ujhelyi, A., van Aert, R. C. M.,
        van Assen, M. A. L. M., van Lange, P. A. M., van der Hulst, M., van ‘t Veer, A. E., Vásquez
        Echeverría, A., Vaughn, L. A., Vázquez, A., Vega, L. D., Verniers, C., Verschoor, M.,
        Voermans, I., Vranka, M. A., de Vries, M., Welch, C., Wichman, A. L., Williams, L. A., Wood,
        M., Woodzicka, J. A., Wronska, M. K., Young, L., Zelenski, J. M., Zhijia, Z., & Nosek, B. A.
        (2018). Many labs 2: Investigating variation in replicability across sample and setting.
        Advances in Methods and Practices in Psychological Science, 1, 443-490.

Amin, A., Bednarczyk, R., Ray, C.,* Melchiori, K. Graham, J. Huntsinger, J. R., Omer, S. (2017).
       Association of moral values with vaccine hesitancy. Nature Human Behaviour, 1, 873-880.

Ray, C.*, & Huntsinger, J. R. (2017). Feeling and Thinking: An Affect-as-Cognitive-Feedback
        Account. Social and Personality Psychology Compass, 11, e12314.

Huntsinger, J. R., & Ray, C.* (2016). A flexible influence of affective feelings on creative and
       analytic performance. Emotion, 16, 826-837.

Huntsinger, J. R., & Storbeck, J. (2016). Once more with feeling: On the explanatory limits of the
       GANE model, and the missing role of subjective experience. [Commentary] Behavioral and
       Brain Sciences, 39, e212

Huntsinger, J. R., Sinclair, S., Kenrick, A. & Ray, C.* (2016). Affiliative social tuning reduces the
       activation of prejudice. Group Processes and Intergroup Relations, 19, 217-235.

Huntsinger, J. R., Isbell, L., & Clore, G. L. (2014). The affective control of thought: Malleable, not
       fixed. Psychological Review, 121, 600-618.

Klein, R. A., Ratliff, K. A., Vianello, M., Adams, R., Bahník, S., Bernstein, M. J., Bocian, K., Brandt, M.
        J., Brooks, B., Brumbaugh, C. C., Cemalcilar, Z., Chandler, J., Cheong, W., Davis, W., Devos,
        T., Eisner, M., Frankowska, N., Furrow, D., Galliani, E. M., Hasselman, F., Hicks, J.,
        Hovermale, J. F., Hunt, S. J., Huntsinger, J. R., IJzerman, H., John, M-S., Joy-Gaba, J. A.,
        Kappes, H. B., Krueger, L. E., Kurtz, J., Levitan, C. A., Mallett, R. K., Morris, W. L., Nelson, A.
        J., Nier, J. A., Packard, G., Pilati, R., Rutchick, A. M., Schmidt, K., Skorinko, J. L., Smith, R.,
        Steiner, T. G., Storbeck, J., Swol, L. M. V., Thompson, D., van 't Veer, A., Vaughn, L. A.,
        Vranka, M., Wichman, A., Woodzicka, J. A., Nosek, B. A. (2014). Theory Building through
        Replication: Response to Commentaries on the “Many Labs” Replication Project. Social
        Psychology, 45, 307-310.

Klein, R. A., Ratliff, K. A., Vianello, M., Adams, R., Bahník, S., Bernstein, M. J., Bocian, K., Brandt, M.
        J., Brooks, B., Brumbaugh, C. C., Cemalcilar, Z., Chandler, J., Cheong, W., Davis, W., Devos,
        T., Eisner, M., Frankowska, N., Furrow, D., Galliani, E. M., Hasselman, F., Hicks, J.,
        Hovermale, J. F., Hunt, S. J., Huntsinger, J. R., IJzerman, H., John, M-S., Joy-Gaba, J. A.,
        Kappes, H. B., Krueger, L. E., Kurtz, J., Levitan, C. A., Mallett, R. K., Morris, W. L., Nelson, A.



            Case 1:21-cv-00009 Document 30-1 Filed 03/13/21 Page 14 of 26
                                                                                      Jeffrey R. Huntsinger   4

        J., Nier, J. A., Packard, G., Pilati, R., Rutchick, A. M., Schmidt, K., Skorinko, J. L., Smith, R.,
        Steiner, T. G., Storbeck, J., Swol, L. M. V., Thompson, D., van 't Veer, A., Vaughn, L. A.,
        Vranka, M., Wichman, A., Woodzicka, J. A., Nosek, B. A. (2014). Investigating variability in
        replicability. A “many labs” replication project. Social Psychology, 45, 142-152.

Klein, R. A., Ratliff, K. A., Vianello, M., Adams, R. B., Jr., Bahník, S., Bernstein, M. J., Bocian, K.,
        Brandt, M. J., Brooks, B., Brumbaugh, C. C., Cemalcilar, Z., Chandler, J., Cheong, W., Davis,
        W. E., Devos, T., Eisner, M., Frankowska, N., Furrow, D., Galliani, E. M., Hasselman, F.,
        Hicks, J. A., Hovermale, J. F., Hunt, S. J., Huntsinger, J. R., IJzerman, H., John, M., Joy-Gaba,
        J. A., Kappes, H. B., Krueger, L. E., Kurtz, J., Levitan, C. A., Mallett, R. K., Morris, W. L.,
        Nelson, A. J., Nier, J. A., Packard, G., Pilati, R., Rutchick, A. M., Schmidt, K., Skorinko, J. L.,
        Smith, R., Steiner, T. G., Storbeck, J., Van Swol, L. M., Thompson, D., van 't Veer, A. E.,
        Vaughn, L. A., Vranka, M., Wichman, A. L., Woodzicka, J. A., & Nosek, B. A. (2014). Data
        from investigating variation in replicability: A "many labs" replication project. The Journal
        of Open Psychology Data 2 (1): e4, DOI: http://dx.doi.org/10.5334/jopd.ad.

Huntsinger, J. R. (2014). A flexible impact of affective feelings on priming effects: Assimilation and
       Contrast. Personality and Social Psychology Bulletin, 40, 450-462.

Huntsinger, J. R. (2013). Does emotion directly tune the scope of attention? Current Directions in
       Psychological Science, 22, 265-270.
        • 2nd most read CDPS article, August 2013.

Huntsinger, J. R. (2013). Incidental experiences of affective coherence and incoherence influence
       persuasion. Personality and Social Psychology Bulletin, 39, 792-802.

Huntsinger, J. R. (2013). Anger enhances correspondence between implicit and explicit attitudes.
       Emotion, 13, 350-357.

Huntsinger, J. R. (2013). Affective incoherence reduces reliance on activated stereotypes. Social
       Cognition, 31, 349-360.

Huntsinger, J. R. (2013). Narrowing down to the automatically activated attitude: A narrow
       conceptual scope improves correspondence between implicitly and explicitly measured
       attitudes. Journal of Experimental Social Psychology, 49, 132-137.

Huntsinger, J. R. (2012). Does positive affect broaden and negative affect narrow attentional
       scope? A new answer to an old question. Journal of Experimental Psychology: General, 141,
       595-600.

Huntsinger, J. R. (2011). Mood and trust in intuition interactively orchestrate correspondence
       between implicit and explicit attitudes. Personality and Social Psychology Bulletin, 37,
       1245-1258.

Mallett, R., Huntsinger, J. R., & Swim, J. (2011). The role of system-justification motivation, group



            Case 1:21-cv-00009 Document 30-1 Filed 03/13/21 Page 15 of 26
                                                                                       Jeffrey R. Huntsinger   5

        status and system threat in directing support for hate crimes legislation. Journal of
        Experimental Social Psychology, 47, 384-390.

Huntsinger, J. R., Clore, G. L., & Bar-Anan, Y. (2010). Mood and Global-Local Focus: Priming a local
       focus reverses the link between mood and global-local processing. Emotion, 10, 722-726.

Huntsinger, J. R. & Sinclair, S. (2010). If it feels right, go with it: Affective regulation of affiliative
       social tuning. Social Cognition, 28, 290-305.

Huntsinger, J. R., Sinclair, S., Dunn, E., & Clore, G. L. (2010). Affective regulation of automatic
       stereotype activation: It’s the (accessible) thought that counts. Personality and Social
       Psychology Bulletin, 36, 564-577.

Huntsinger, J. R., Lun, J., Sinclair, S., Clore, G. L. (2009). Contagion without Contact: Anticipatory
       mood matching in response to affiliative motivation. Personality and Social Psychology
       Bulletin, 35, 909-922.

Huntsinger, J. R., Sinclair, S., & Clore, G. L. (2009). Affective Regulation of Implicitly Measured
       Attitudes and Stereotypes: Automatic and Controlled Processes. Journal of Experimental
       Social Psychology, 45, 560-566.

Huntsinger, J. R., & Smith, C. T. (2009). First thought, best thought: Positive mood maintains and
       negative mood disrupts implicit-explicit attitude correspondence. Personality and Social
       Psychology Bulletin, 35, 187-197.

Clore, G. L., & Huntsinger, J. R. (2009). A reply to commentaries: How the object of affect guides
        its impact. Emotion Review, 1, 58-59.

Clore, G. L., & Huntsinger, J. R. (2009). How the object of affect guides its impact. Emotion Review,
        1, 39-54.

Mallett, R., Huntsinger, J. R., Sinclair, S., & Swim, J. (2008). Seeing through their eyes: When
       Majority Group Members Take Collective Action on Behalf of an Outgroup. Group
       Processes & Intergroup Relations, 11, 451-470.

Dunn, E., Huntsinger, J. R., Lun, J., & Sinclair, S. (2008). The gift of similarity: How good and bad
       gifts influence relationships. Social Cognition, 26, 469-481.

Clore, G. L., & Huntsinger, J. R. (2007). How emotions inform judgment and regulate thought.
        Trends in Cognitive Sciences, 9, 393-399.

Sinclair, S., Huntsinger, J. R., Skorinko, J., & Hardin, C. D. (2005). Social tuning of the self:
        Consequences for the self-evaluations of stereotype targets. Journal of Personality & Social
        Psychology, 89, 160-175.




            Case 1:21-cv-00009 Document 30-1 Filed 03/13/21 Page 16 of 26
                                                                                     Jeffrey R. Huntsinger   6

Mallett, R., Sinclair, S., & Huntsinger, J. R. (2005). What intergroup relations research can tell us
       about coalition building. Washington & Lee Journal of Civil Rights and Social Justice, 12, 5 -
       20.

Chapters in Edited Volumes

Huntsinger, J. R., & Ray, C.* (2015). Emotion and Decision Making. In R. A. Scott & S. M. Kosslyn
       (Eds.), Emerging Trends in the Social and Behavioral Sciences. New York, NY: Wiley.

Huntsinger, J. R., & Schnall, S. (2013). Emotion-Cognition Interactions. In D. Reisberg (Ed.), Oxford
       Handbook of Cognitive Psychology (pp. 571-584). New York, NY: Oxford University Press.

Huntsinger, J. R., & Clore, G. L. (2012). Emotion and social metacognition. In P. Brinol and K.
       DeMarree (Eds.), Social Metacognition (Frontiers of Social Psychology Series) (pp. 199-217).
       Psychology Press: New York, NY.

Sidanius, J., Levin, S., Van Laar, C., Sears, D. O., Huntsinger, J. R., Sinclair, S., & Foote, W. (2008).
       Theoretical orientations and major themes. In J. Sidanius, S. Levin, C. Van Laar, & D. O.
       Sears, The diversity challenge: Social identity and intergroup relations on the college
       campus (pp 9-31). New York: Russell Sage Foundation.

Sinclair, S., & Huntsinger, J. R. (2006). The interpersonal basis of self-stereotyping. In S. Levin and
        C. van Laar (Eds.), Claremont Symposium on Applied Social Psychology: Stigma and Group
        Inequality: Social Psychological Approaches (pp. 235-260). Mahwah, NJ: Lawrence Erlbaum
        Associates.

Encyclopedia Entries

Huntsinger, J. R., & Sinclair, S. (2009). Self-stereotyping. In J. Levine and M. Hogg (Eds.),
       Encyclopedia of Group Processes & Intergroup Relations. Sage: Thousands Oaks, CA.

Sinclair, S., & Huntsinger, J. R. (2007). Self-stereotyping. In R. Baumeister and K. Vohs (Eds.),
        Encyclopedia of Social Psychology. Sage: Thousands Oaks, CA.

Manuscripts under Review


Manuscripts in Revision or Preparation

Raoul, A. + & Huntsinger, J. R. Moral purity predicts HPV vaccine hesitancy: Evidence at the state
       and individual level.

Huntsinger, J. R. & Ray, C.*+ Anger flexibly adjusts the scope of conceptual and perceptual
       attention: An affect as cognitive feedback account.
       + Co-first authorship



            Case 1:21-cv-00009 Document 30-1 Filed 03/13/21 Page 17 of 26
                                                                                   Jeffrey R. Huntsinger   7


Sinclair, S., Lun, J., Huntsinger, J. R., & Skorinko, J. Catching others’ attitudes: Need for cognition
        regulates affiliative social tuning of automatic prejudice.

Huntsinger, J. R. Affective coherence broadens and affective incoherence narrows the scope of
       perceptual attention.

Huntsinger, J. R. Affective certainty and uncertainty regulate tendencies to rely on activated
       attitudes.

EDITORIAL EXPERIENCE

2017-          Associate Editor, Emotion

Ad hoc Reviewer for (partial list):

Journal of Personality and Social Psychology; Psychological Science; Personality and Social
Psychology Review; Perspectives on Psychological Science; Journal of Experimental Psychology:
General; Emotion; Organizational Behavior and Human Decision Processes; Cognitive Psychology;
Cognition; Neuropsychologia; Personality and Social Psychology Bulletin; Journal of Experimental
Social Psychology; Cognition & Emotion; Emotion Review; Social Psychological and Personality
Science; British Journal of Social Psychology; Social Cognition; Psychonomic Bulletin & Review;
Basic & Applied Social Psychology; Journal of Behavioral Decision Making; European Journal of
Social Psychology; Journal of Economic Psychology; Motivation & Emotion; Philosophical
Psychology; Political Psychology; Social and Personality Psychology Compass; Social Psychology;
Spanish Journal of Psychology; IEEE Transactions on Affective Computing

Books: Aronson, Wilson, & Akert, Social Psychology (7th ed)

MEDIA COVERAGE
Vox, February 2019: What makes some parents fall for anti-vaccine messaging
Slate, February 2019: People’s Fears About Vaccines Aren’t Just About Vaccines
Scientific American, March 2018: How to understand, and help, the vaccine doubters
Washington Post, December 2017: The moral differences between pro- and anti-vaccine parents
New Scientist, December 2017: Focus on liberty and purity may change anti-vax parents’ minds
BPS Research Digest, May 2014: A replication tour de force
Science Magazine, November 2013: Second look at psychology experiments offers reassurance
National Geographic, November 2013: Welcome to the era of big replication
Nature News, November 2013: Psychologists strike a blow for reproducibility
ScienceNews, December 2013: The bright side of sadness
CNN, December 2012: What the brain wants for Christmas
Psychology Today, December 2012: A psychological guide to bad Christmas gifts
Skirt.com, December 2009: Gifts for your significant other can be a dangerous guessing game
Changingminds.org, January 2009: Gifts, guys and gals




            Case 1:21-cv-00009 Document 30-1 Filed 03/13/21 Page 18 of 26
                                                                                Jeffrey R. Huntsinger   8

Cleveland Plain Dealer, December 2008: It really is the thought that counts, study finds
Scientific American, December 2008: Gift-giving for lovers
BPS Research Digest, December 2008: Why you should take extra care when buying a Xmas gift for
a man

PROFESSIONAL AFFILIATIONS

2014   Society of Experimental Social Psychology
2012   Association for Psychological Science
1999   Society of Personality and Social Psychology
2002   Society for the Psychological Study of Social Issues

PRESENTATIONS

Chaired Symposia

Isbell, L. M. & Huntsinger, J. (2013). New Directions in Affect and Cognition Research: Evidence for
         Flexible Effects. Symposium held at the 25th Annual Convention of the Association for
         Psychological Science, Washington, DC.

Sinclair, S. & Huntsinger, J. (2008, February). Mechanisms of Prejudice and Stereotype Moderation.
        Symposium held at the Society for Personality and Social Psychology Annual Conference,
        Albuquerque, NM.

Huntsinger, J. (2006, February). Recent Insights Concerning Mood and Emotional Influences on
       Implicit Social Cognition. Symposium held at the Society for Personality and Social
       Psychology Annual Conference, Palm Springs, CA.

Huntsinger, J. & Lun, J. (2004, July). New Insights into the Interpersonal Basis of Stereotyping and
       Prejudice. Symposium held at the bi-annual meeting of the Society for the Psychological
       Study of Social Issues, Washington, DC.

Sinclair, S., & Huntsinger, J. (2004, February). You are Who You Know: New Perspectives on the
        Social Basis of the Self. Symposium held at the Society for Personality and Social
        Psychology Annual Conference, Austin TX.

Conference Talks

Yoon, Y-J., Larson, J. R. Jr., & Huntsinger, J. R. (2019, August). The flexible impact of
       affective feelings on group decision-making in hidden profile situations. Paper
       presented at the Annual Meeting of the Academy of Management, Boston, MA.

Huntsinger, J. R. (2018, October). Moral values and vaccine hesitancy. Paper presented at the
       Annual Meeting of the Society of Experimental Social Psychology, Seattle, WA.




           Case 1:21-cv-00009 Document 30-1 Filed 03/13/21 Page 19 of 26
                                                                                  Jeffrey R. Huntsinger   9


Huntsinger, J. R. (2017, September). Anger and attentional scope. Paper presented at the Annual
       Meeting of the Society of Experimental Social Psychology, Boston, MA.

Huntsinger, J. R. (2016, September). A flexible influence of anger on analytic performance. Paper
       presented at the Annual Meeting of the Society of Experimental Social Psychology, Santa
       Monica, CA.

Huntsinger, J. R. (2015, October). A flexible influence of anger on creative performance. Paper
       presented at the Annual Meeting of the Society of Experimental Social Psychology, Denver,
       CO.

Huntsinger, J. R. (2014, October). A flexible influence of affective feelings on cognitive
       performance. Paper presented at the Annual Meeting of the Society of Experimental Social
       Psychology, Columbus, OH.

Huntsinger, J. R. (2013, May). Does emotion directly tune the scope of attention? Talk given at the
       25th Annual Meeting of the Association for Psychological Science, Washington, DC.

Huntsinger, J. R. (2013, April). Does emotion directly tune the scope of attention? Talk given at the
       annual Social Psychologists of Chicago meeting, Chicago IL.

Huntsinger, J. R. (2013, May). Does emotion directly tune the scope of attention? A new answer to
       an old question. Invited talk 85th annual meeting of the Midwestern Psychological
       Association, Chicago, IL.

Huntsinger, J. R. (2013, October). A flexible influence of affective feelings on priming effects:
       Assimilation and Contrast. Paper presented at the Annual Meeting of the Society of
       Experimental Social Psychology, Berkeley, CA.

Huntsinger, J. R. (2012, May). The Flexible Impact of Affect on Goal Pursuit. 5th Annual Meeting of
       the Society for the Study of Motivation.

Huntsinger, J. R. (2011, October). Anger enhances correspondence between implicit and explicit
       attitudes. Paper presented at the Annual Meeting of the Society of Experimental Social
       Psychology, Washington, DC.

Huntsinger, J. (2008, April). First thought, best thought: Affective regulation of automatic cognitive
       processing. Social Psychologists of Chicago (SPOC) Annual Conference.

Huntsinger, J., Sinclair, S., & Clore, G. (2008, February). Mood governs activation of implicit
       attitudes. Society for Personality & Social Psychology Annual Conference, Albuquerque,
       NM.




            Case 1:21-cv-00009 Document 30-1 Filed 03/13/21 Page 20 of 26
                                                                                    Jeffrey R. Huntsinger 10


Clore, G., Huntsinger, J., & Ashton-James, C. (2007, October). The Affective Regulation of
        Social Category Priming: Attitude and Behavior. Society of Experimental Social
        Psychology, Chicago, IL.

Mallett, R., Huntsinger, J., Sinclair, S., & Swim, J. (2006, July). Seeing through their eyes:
       Collective action on behalf of outgroups. Society for the Psychological Study of
       Social Issues Bi-annual Conference, Long Beach, CA.

Huntsinger, J. (2006, January). If it feels good, just do it: Mood effects on the expression of
       implicit attitudes during interpersonal interaction. Society for Personality & Social
       Psychology Annual Conference, Palm Springs, CA.

Huntsinger, J. & Sinclair, S. (2004, July). How social interaction structures the self-
       evaluations of stigmatized group members. Society for the Psychological Study of
       Social Issues Bi-annual Conference, Washington, DC.

Sinclair, S., & Huntsinger, J. (2004, April). The interpersonal basis of self-stereotyping. 2004
        Claremont Symposium on Applied Social Psychology: Stigma and Group Inequality: Social
        Psychological Approaches.

Sinclair, S., & Huntsinger, J. (2004, January). Social tuning of the self: Consequences for stereotype
        targets. Society for Personality & Social Psychology Annual Conference, Austin TX.

Invited Talks

Huntsinger, J. (2014, October). Affective control of thought: Flexible, not fixed. University of
       Virginia (Social Psychology Area).

Huntsinger, J. (2011, December). The opposite of a great truth is also true: Variability in the impact
       of affect on cognition. DePaul University (Psychology Department)

Huntsinger, J. (2011, December). The opposite of a great truth is also true: Variability in the impact
       of affect on stereotyping and prejudice. Loyola University Chicago (Psychology Department)

Huntsinger, J. (2011, October). The opposite of a great truth is also true: Variability in the impact of
       affect on cognition. Northwestern University (Social Psychology Area)

Huntsinger, J. (2008, October). First Thought, Best Thought: Affective Regulation of Cognitive
       Processing. Northwestern University (Social Psychology Area).

Huntsinger, J. (2007, October). If it feels right, go with it: Affective regulation of automatic
       processes. Loyola University Chicago (Social Psychology Area).




            Case 1:21-cv-00009 Document 30-1 Filed 03/13/21 Page 21 of 26
                                                                                     Jeffrey R. Huntsinger 11


Huntsinger, J. (2003, March). Affiliative social tuning of women’s self-views: When the sexist views
       of another social actor influence women’s selves. The Pennsylvania State University (Social
       Psychology Area).

Poster Presentations

Raoul, A., & Huntsinger, J. R. (2018, April). The relation between moral foundation endorsement
       and statewide HPV vaccination rates. Poster presented at the annual meeting of the
       Midwestern Psychology Association, Chicago IL

Yoon, Y-J, Larson, J., & Huntsinger, J. R. (2018, July). When Does Mood Improve vs. Hinder Group
       Decision-Making? The Flexible Impact of Mood on Decision-Making in the Hidden Profile
       Paradigm. Poster presented at the Annual Meeting of the Interdisciplinary Network for
       Group Research, Washington, DC.

Ray, C., & Huntsinger, J. R. (2017, May). Magical beliefs about food and health predict negative
        beliefs about vaccines. Poster presented at the Annual Meeting of the Association for
        Psychological Science, Boston, MA.

Ray, C., & Huntsinger, J. R. (2017, May). Moral foundations and attitudes toward vaccines. Poster
        presented at the Midwestern Psychological Association, Chicago, IL.

Ray, C., & Huntsinger, J. R. (2016, May). A flexible influence of anger on creative and analytic
        performance. Poster presented at the Midwestern Psychological Association, Chicago, IL.

Ray, C., & Huntsinger, J. R. (2016, January). A flexible influence of affective feelings on cognitive
        performance. Poster presented at the Annual Meeting of the Society for Personality and
        Social Psychology, San Diego, CA.

Ray, C., & Huntsinger, J. R. (2015, April). A flexible influence of affective feelings on cognitive
        performance. Poster presented at the Midwestern Psychological Association, Chicago, IL.

Huntsinger, J. R., & Ray, C. (2015, April). A flexible influence of affective feelings on cognitive
       performance. Poster presented at the 2nd Annual Conference of the Society for Affective
       Science, Oakland, CA.

Ray, C., & Huntsinger, J. R. (2014, April). The impact of mood on anchoring effects. Poster
        presented at the Midwestern Psychological Association, Chicago, IL.

Jhe, G., Leon, S., Huntsinger, J. R., Fuller, A., Riley, T., Panchal, K., & Zaffar, T. (2013, May). The
        effect of attachment on implicit and explicit self-esteem. Poster presented at the 25th
        Annual Convention of the Association for Psychological Science, Washington, DC.




            Case 1:21-cv-00009 Document 30-1 Filed 03/13/21 Page 22 of 26
                                                                                     Jeffrey R. Huntsinger 12


Riley, T., Jhe, G., Leon, S., Huntsinger, J. R., Panchal, K., & Zaffar, T. (2013, May). The effect of
        attachment on implicit and explicit self-esteem. Poster presented at the 25th Annual
        Convention of the Association for Psychological Science, Washington, DC.

*Greslick, A., Huntsinger, J., & Sinclair, S. (2007, May). The effect of mood on category priming.
       Poster presented at the L. Starling Reid Undergraduate Psychology Conference,
       Charlottesville, VA.
                *Recipient of the Outstanding Student Research Award (Poster).

Gray, T., Mallett, R. & Huntsinger, J. (2007, May). Do people favor flip-floppers or dogmatists? Who
       and how you ask matters. Poster presented at the 19th Annual Convention of the
       Association for Psychological Science, Washington, DC.

Huntsinger, J., Lun, J., Sinclair, S., Clore, G., & Ngo, T. D. (2005, February). Do you feel like I do?:
       How interpersonal interaction structures affective experience. Poster presented at the
       Society for Personality and Social Psychology Annual Conference, New Orleans, LA.

Skorinko, J., Huntsinger, J. R., & Sinclair, S. (2005, February). Keep away: The anti-tuning effect &
       its motives. Poster presented at the Society for Personality and Social Psychology Annual
       Conference, New Orleans, LA.

Huntsinger, J., & Sinclair, S. (2004, February). Relational social tuning of women’s self-evaluations:
       When the sexist views of another social actor influence women’s selves. Poster presented
       at the Society for Personality and Social Psychology Annual Conference, Austin TX.

Mallett, R., Huntsinger, J. & Swim, J. (2003, January). Social policy support and determinations of
       legitimacy. Poster presented at the Society for Personality and Social Psychology Annual
       Conference, Los Angeles CA.

Huntsinger, J & Sinclair, S. (2003, January). Women’s self-evaluations: How the stereotypical views
       of others shape the self. Poster presented at the Society for Personality and Social
       Psychology Annual Conference, Los Angeles CA.

Huntsinger, J. (2000, January). The effects of age and prejudice on group identification and
       collective self-esteem. Poster presented at the Society for Personality and Social
       Psychology Annual Conference, Nashville TN.

TEACHING EXPERIENCE

Undergraduate:
Social Psychology: Fall 2007, spring 2012, fall 2013, spring 2016

Gender & Sex: Differences and Similarities: Fall 2007, spring 2008, fall 2008, spring 2009, fall 2009,
spring 2010, fall 2010, spring 2011, fall 2011, spring 2012, fall 2012, spring 2013, spring 2014,
spring 2016, fall 2016, spring 2017, summer 2017



            Case 1:21-cv-00009 Document 30-1 Filed 03/13/21 Page 23 of 26
                                                                              Jeffrey R. Huntsinger 13



Tests & Measurements: Spring 2009, fall 2009

Research Methods: Spring 2010, fall 2010, spring 2011, fall 2011

Graduate:
Emotion & Cognition: Fall 2013, spring 2016

PROFESSIONAL SERVICE

Conference Organization

Spring 2013, Co-organizer Social Psychologists of Chicago (SPOC) annual conference

Other Service

Judge (Spring 2011, 2012), Chicago Area Undergraduate Research Symposium (CAURS)

UNIVERSITY SERVICE

Department Service

Member Committee on Diversity Affairs (CODA), 2012 to present
Member Executive Committee, 2013-2014, spring 2017

Co-organizer, Social Area Research Series, 2012-2013
Organizer, Social Area Research Series, 2013 to present

Workshop on Inspirational Teaching, Organizer, spring 2015

Workshops for Students
Personal Statement Writing Workshop. Each year, I conduct a workshop for undergraduate
students in my lab in which I teach them what to include in a personal statement and writing a first
draft of a personal statement.

Vita Writing Workshop. I conduct a three-part workshop for my lab group that taught them what
to include in a vita and three drafts of a vita.

Graduate School Possibilities Workshop. I conducted a workshop for my lab group that taught
them about the various types of graduate programs that are available in Psychology. I answered
questions about what graduate school is like and how to decide on what type of degree to pursue
and how to prepare for admission to graduate school.

Graduate Student Mentoring




           Case 1:21-cv-00009 Document 30-1 Filed 03/13/21 Page 24 of 26
                                                                              Jeffrey R. Huntsinger 14



2012-2014, Amanda Daniel, MA thesis advisor
2013-2015, Cara Ray, MA thesis advisor
2013-2015, Junga Lee, MA thesis advisor

Undergraduate Research Supervision

2015-2016, Anum Afzal, Provost Scholar
2015-2016, James Hruska, Provost Scholar
2013-2014, Virginia Jreisat, Ricci Scholar
2012-2013, Cara Ray, Provost Scholar
2009-2010, Jeffrey Graupner, Honors Student/Provost Scholar

Undergraduate Student Mentoring at Loyola University Chicago

Spring 2008
Hannah Hartig, Tanja Dabizljevic, Angelica Kajderowicz, Jeff Graupner (honors student), Holly
Blahunka, Latrice Patrick, Brittney CoField-Poole, Lesley Kadiry, Kristen Spahn, Rachel Usher, Mark
Buchna, Lindsey Kostuch, Nana Joseph

Fall 2008
Anne Rettof, Helena Farber, Jeff Graupner (honors student), Lisa Mazur, Lindsey Kostuch,
Margaret Csuk, Rachel Naso (honors student), Jeff Dolder, Hannah Hartig, Cynthia DeWitt, Tanja
Dabizljevic, Kendra Petruniw, Kelli Segerson, Ashley Mores, Jessica Joseph, Victoria Mann, Nital
Patel

Spring 2009
Brigid Dagenfield, Jeff Graupner (honors student, Provost Fellow), Lisa Mazur, Anne Rettof, Jeff
Dolder, Kendra Petruniw, Shannon Fitzgerald, Cynthia DeWitt, Nital Patel, Rachel Naso, Victoria
Mann, Hannah Hartig, Kathryn Smagur

Fall 2009
Ashley-Marie Kolze, Brigid Dagenfield, Katelin Piccone, Kathryn Smagur, Lauren Acciavatti, Rima
Patel, Kendra Petruniw, Reanna Zaccard, Amy Ferry, Jeffrey Graupner (honors student, Provost
Fellow), Shannon Fitzgerald, Jessica Ocampo, Marie Oberst, Josefina Asconape, Nohemi Herrera

Spring 2010
Ashley-Marie Kolze, Brigid Dagenfield, Lauren Acciavatti, Kendra Petruniw, Katelin Piccone, Marie
Oberst, Jeffrey Graupner (honors student, Provost Fellow), Jessica Ocampo, Katey Smagur,
Nohemi Herrera, Rebecca NeSmith, Rima Patel, Shannon Fitzgerald

Fall 2010
Audrey Saling, Jaclyn Moloney, Lindsey Hall, Daniel Sygar, Jennifer Olshansky, Kelly Brandstatt,
Margaret Katny, Rebecca NeSmith, Haley Weigand, Katelyn Piccone, Rima Patel, Irina Pukhovich




           Case 1:21-cv-00009 Document 30-1 Filed 03/13/21 Page 25 of 26
                                                                             Jeffrey R. Huntsinger 15


Spring 2011
Jaclyn Moloney, Lindsey Hall, Kelly Brandstatt, Rebecca NeSmith, Rima Patel, Mary Weisner,
Mahrie Defever, Britt Logan, Jenna Little, Pam Holtz, Sabeen Shamsi

Fall 2011
Jaclyn Moloney, Lindsey Hall, Kelly Brandstatt, Rebecca NeSmith, Rima Patel, Mary Weisner,
Mahrie Defever, Britt Logan, Jenna Little, Pam Holtz, Sabeen Shamsi

Spring 2012
Cody Lewin, Cara Ray, Iqra Mushtaq, Lindsey Peters, and Samantha Hertenstein, Britt Logan, Jenna
Little, Jackie Moloney, Kelly Brandstatt, Mahrie Defever, Lenel Reuther, Pam Holtz, Mahrie
Defever.

Fall 2012
Melissa Orozco, Thomas Colville, Iqra Mushtaq, Nicole Creuger, Tyler Geldernick, Jenna Little,
Rachael Peterson, Cody Lewin, Jacob Zaemes, Samantha Hertenstein, Cara Ray, Lenel Reuther,
Sophia Smith, Caitlin Shehane.

OTHER SERVICE

Expert Testimony

Planned Parenthood Minnesota, North Dakota, South Dakota, and Carol E. Ball, M.D. vs. Daugaard,
Jackley, Hollingsworth, and Carpenter (Case No. 4:11-CV-04071-KES). [Expert Rebuttal Report]




           Case 1:21-cv-00009 Document 30-1 Filed 03/13/21 Page 26 of 26
